DETAILED ACTION
Response to Amendment
Claims 1-39 were previously pending, with claims 3-7 allowed.  Applicant’s amendment filed August 26, 2022, has been entered in full.  Claims 1-4, 6-7, 9-17, 19-27, 30, and 37-39 have been amended.  No claims have been added or cancelled.  Accordingly, claims 1-39 remain pending.

Terminal Disclaimer
The terminal disclaimer referencing U.S. Patent Application No. 16/758,195, which was filed and approved on August 26, 2022, is acknowledged.

Response to Arguments
Applicant argues that the terminal disclaimer has overcome the previous double patenting rejection (Remarks filed August 26, 2022, hereinafter Remarks: Page 14).  Examiner agrees.  The previous double patenting rejection is withdrawn.

Applicant has amended claims 12 and 27 to remove the narrow ranges they previously recited and argues that this overcomes the previous rejection under 35 U.S.C. 112(b) (Remarks: Page 14).  Examiner agrees.  The previous rejection under 35 U.S.C. 112(b) is withdrawn.

The other clarifying amendments made by Applicant (Remarks: Page 14) are noted.
Allowable Subject Matter
Claims 1-39 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669